 

Exhibit 10.18

 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

THIS INTELLECTUAL PROPERTY LICENSE AGREEMENT (this “Agreement”) is entered into,
as of February 22, 2008 (the “Effective Date”), by and between Boise Cascade,
L.L.C., a Delaware limited liability company (on behalf of itself and its
Subsidiaries) (“Licensor”), and Boise Paper Holdings, L.L.C., a Delaware limited
liability company (on behalf of itself and its Subsidiaries) (“Licensee”). 
Licensor and Licensee may be referred to herein individually as a “Party,” and
collectively as the “Parties,” to this Agreement.

 

WHEREAS, Licensor and Licensee are parties to that certain Purchase and Sale
Agreement, dated as of September 7, 2007 (as amended, modified and/or
supplemented from time to time the “Purchase Agreement”), by and among,
Licensor, Licensee and the other entities party thereto, pursuant to which
Licensor agreed to sell the Target Units to Licensee’s parent company, Aldabra 2
Acquisition Corp. (to be renamed “Boise Inc.”), a Delaware corporation.

 

WHEREAS, Licensee desires to obtain from Licensor, and Licensor desires to grant
to Licensee, a license under the terms and conditions set forth herein to use
certain intellectual property of Licensor; and

 

WHEREAS, it is a condition to the consummation of the transactions contemplated
by the Purchase Agreement that Licensor and Licensee execute and deliver this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows.

 


1.                                      DEFINITIONS.

 

The following terms, when used in this Agreement with initial capital letters,
shall have the respective meanings set forth in this Article 1..  Capitalized
terms used, but not otherwise defined, herein shall have the respective meanings
ascribed to such terms in the Purchase Agreement.

 


1.1                                 “BOISE NAME MARK” MEANS THE MARK SET FORTH
ON EXHIBIT A-1.


 


1.2                                 “BOISE MARKS” MEANS, COLLECTIVELY, (I) THE
BOISE NAME MARK, AND (II) THE ORANGE DOT MARK.


 


1.3                                 “EFFECTIVE DATE” HAS THE MEANING SET FORTH
IN THE PREAMBLE TO THIS AGREEMENT.


 


1.4                                 “FIELD OF USE” MEANS THE WHITE PAPER,
PACKAGING AND NEWSPRINT, AND TRANSPORTATION BUSINESSES OF THE PAPER GROUP AND
THEIR RESPECTIVE SUBSIDIARIES, IN EACH CASE AS CONDUCTED BY LICENSOR AS OF THE
CLOSING DATE, BUT, IN NO EVENT, SHALL “FIELD OF USE” BE INTERPRETED TO INCLUDE
ANY RETAINED BUSINESSES.

 

1

--------------------------------------------------------------------------------


 


1.5                                 “INDEMNIFIED PARTY” MEANS THE PARTY SEEKING
INDEMNIFICATION FROM THE OTHER PARTY PURSUANT TO ARTICLE 7.


 


1.6                                 “INDEMNIFYING PARTY” MEANS THE PARTY WHO IS
OBLIGATED TO INDEMNIFY THE OTHER PARTY PURSUANT TO ARTICLE 7.


 


1.7                                 “LAWS” MEANS ALL STATUTES, LAWS, CODES,
ORDINANCES, REGULATIONS, RULES, ORDERS, JUDGMENTS, WRITS, INJUNCTIONS, ACTS OR
DECREES OF ANY GOVERNMENTAL ENTITY.


 


1.8                                 “LICENSEE INDEMNIFIED PARTIES” MEANS
LICENSEE AND ITS AFFILIATES, AND ITS AND THEIR RESPECTIVE EQUITY HOLDERS,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND PERMITTED ASSIGNS.


 


1.9                                 “LICENSOR INDEMNIFIED PARTIES” LICENSOR AND
ITS AFFILIATES, AND ITS AND THEIR RESPECTIVE EQUITY HOLDERS, DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND PERMITTED ASSIGNS.


 


1.10                           “MARKS” MEANS ALL DOMESTIC AND FOREIGN
TRADEMARKS, SERVICE MARKS, TRADE DRESS, TRADE NAMES, LOGOS, CORPORATE NAMES,
ICONS, SLOGANS, AND ANY OTHER INDICIA OF SOURCE OR SPONSORSHIP OF GOODS AND
SERVICES, ALL DESIGNS AND LOGOTYPES RELATED TO THE ABOVE, IN ANY AND ALL FORMS,
AND ALL REGISTRATIONS AND APPLICATIONS FOR REGISTRATION THEREOF, TOGETHER WITH
ALL OF THE GOODWILL RELATED TO THE FOREGOING.


 


1.11                           “ORANGE DOT MARK” MEANS THE MARK SET FORTH ON
EXHIBIT A-2.


 


1.12                           “PROMOTIONAL MATERIALS” MEANS ANY ARTWORK,
ADVERTISING MATERIAL, DISPLAY MATERIAL, BROCHURE, POSTER, INTERNAL AND EXTERNAL
SIGNAGE, OR OTHER MATERIAL USED TO ADVERTISE OR PROMOTE PRODUCTS OR SERVICES, IN
ANY MEDIA NOW EXISTING OR HEREAFTER IN EXISTENCE.


 


1.13                           “RETAINED BOISE MARKS” MEANS THE MARKS SET FORTH
IN EXHIBIT B.


 


1.14                           “RETAINED BUSINESSES” MEANS SELLER’S OTHER
BUSINESSES.


 


1.15                           “RUN-OFF MARKS” MEANS THE MARKS AS SET FORTH IN
EXHIBIT C.


 


1.16                           “RUN-OFF PERIOD” MEANS:  (I) WITH RESPECT TO
SIGNAGE, A PERIOD OF TWO (2) YEARS FOLLOWING THE CLOSING DATE; (II) WITH RESPECT
TO VEHICLES, A PERIOD OF FIVE (5) YEARS FOLLOWING THE CLOSING DATE; (III) WITH
RESPECT TO OFFICE SUPPLIES (E.G., STATIONERY AND BUSINESS CARDS), A PERIOD OF
NINETY (90) DAYS FOLLOWING THE CLOSING DATE; (IV) WITH RESPECT TO INTERNET
DOMAIN NAMES, E-MAIL DOMAIN NAMES AND WEBSITES, A PERIOD OF SIX (6) MONTHS
FOLLOWING THE CLOSING DATE; (V) FOR LICENSEE ONLY, WITH RESPECT TO ANY PAPER
PRODUCTS, PACKAGING FOR PAPER PRODUCTS, AND PROMOTIONAL MATERIALS, FOR A PERIOD
OF THREE (3) YEARS FOLLOWING THE CLOSING DATE; AND (VI) FOR LICENSOR ONLY, WITH
RESPECT TO ANY WOOD PRODUCTS, PACKAGING FOR WOOD PRODUCTS, AND PROMOTIONAL
MATERIALS, FOR A PERIOD OF THREE (3) YEARS FOLLOWING THE CLOSING DATE.

 

2

--------------------------------------------------------------------------------


 


1.17                           “SUBLICENSE AGREEMENT” MEANS THE DOCUMENT
PURSUANT TO WHICH ANY PERSON HAS BEEN GRANTED A SUBLICENSE BY LICENSEE PURSUANT
TO SECTION 2.2.


 


1.18                           “SUBLICENSEE” MEANS ANY PERSON TO WHOM LICENSEE
HAS GRANTED A SUBLICENSE PURSUANT TO SECTION 2.2.


 


1.19                           “TERM” SHALL HAVE THE MEANING SET FORTH IN
SECTION 9.1.


 


1.20                           “TERMINATION DATE” MEANS THE DATE UPON WHICH THE
TERM ENDS IN ACCORDANCE WITH ARTICLE 9.


 


2.                                      GRANT OF LICENSES.

 


2.1                                 GRANT OF TRADEMARK LICENSES.  SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, LICENSOR HEREBY GRANTS TO LICENSEE A
ROYALTY-FREE, FULLY-PAID, WORLDWIDE, NON-TRANSFERABLE (EXCEPT IN ACCORDANCE WITH
SECTION 10.9), AND EXCLUSIVE RIGHT AND LICENSE (SUBJECT TO LICENSOR’S RETAINED
RIGHTS SET FORTH IN SECTION 2.3), WITH THE RIGHT TO SUBLICENSE (SOLELY IN
ACCORDANCE WITH  SECTION 2.2,) TO USE THE BOISE MARKS FOR ANY PURPOSE OTHER THAN
IN CONNECTION WITH THE RETAINED BUSINESSES DURING THE TERM, PROVIDED, THAT
LICENSEE SHALL OBTAIN LICENSOR’S PRIOR WRITTEN CONSENT TO ANY USE OF THE BOISE
MARKS OUTSIDE THE FIELD OF USE, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED; PROVIDED FURTHER, THAT IN NO EVENT SHALL LICENSEE USE THE BOISE MARKS
IN ANY MANNER WHATSOEVER IN CONNECTION WITH THE RETAINED BUSINESSES.


 


2.2                                 SUBLICENSE RIGHTS.

 


(A)                                  LICENSEE SHALL BE ENTITLED TO SUBLICENSE
THE RIGHTS GRANTED IN SECTION 2.1 TO THE BOISE MARKS DURING THE TERM (I) WITHIN
THE FIELD OF USE TO ANY PERSON IN CONNECTION WITH THE OPERATION OF LICENSEE’S
BUSINESS WITHOUT CONSENT, OR (II) OUTSIDE THE FIELD OF USE WITH THE PRIOR
WRITTEN CONSENT OF LICENSOR, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED; PROVIDED, THAT LICENSEE: (X) DOES NOT GRANT ANY RIGHTS IN OR TO THE
BOISE MARKS BEYOND THE RIGHTS GRANTED TO LICENSEE HEREIN; (Y) EXECUTES A
SUBLICENSE AGREEMENT WHEREBY ITS SUBLICENSEE SHALL AGREE TO COMPLY WITH, AND BE
BOUND BY, ALL OF THE RELEVANT PROVISIONS OF THIS AGREEMENT APPLICABLE TO
LICENSEE; AND (Z) PROHIBITS ITS SUBLICENSEE FROM GRANTING ANY FURTHER
SUBLICENSES TO THE SUBLICENSED BOISE MARKS.  LICENSEE SHALL BE FULLY RESPONSIBLE
FOR ALL ACTS AND OMISSIONS OF ANY OF ITS SUBLICENSEES IN CONNECTION WITH THE
BOISE MARKS, AND ALL SUCH ACTS AND OMISSIONS OF ANY OF ITS SUBLICENSEES SHALL BE
DEEMED ACTS AND OMISSIONS OF LICENSEE HEREUNDER.  LICENSEE SHALL DELIVER TO
LICENSOR A COPY OF EACH SUBLICENSE AGREEMENT ENTERED INTO BY LICENSEE WITHIN TEN
(10) DAYS OF ITS EXECUTION, ALONG WITH CONTACT DETAILS OF THE RELEVANT
SUBLICENSEE.


 


(B)                                 LICENSOR SHALL BE ENTITLED TO LICENSE RIGHTS
RETAINED UNDER SECTION 2.3 TO THE BOISE NAME MARK (I) IN CONNECTION WITH THE
RETAINED BUSINESSES TO ANY PERSON IN CONNECTION WITH THE OPERATION OF LICENSOR’S
BUSINESS WITHOUT

 

3

--------------------------------------------------------------------------------


 


CONSENT, OR (II) OUTSIDE THE RETAINED BUSINESSES WITH THE PRIOR WRITTEN CONSENT
OF LICENSEE, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED; PROVIDED,
THAT LICENSOR: (X) DOES NOT GRANT ANY RIGHTS IN OR TO THE BOISE NAME MARK BEYOND
THE RIGHTS RESERVED TO LICENSOR HEREIN; (Y) EXECUTES A LICENSE AGREEMENT WHEREBY
ITS LICENSEE SHALL AGREE TO COMPLY WITH, AND BE BOUND BY, ALL OF THE RELEVANT
PROVISIONS OF THIS AGREEMENT APPLICABLE TO LICENSOR; AND (Z) PROHIBITS ITS
LICENSEE FROM GRANTING ANY FURTHER SUBLICENSES TO THE BOISE NAME MARK.  LICENSOR
SHALL BE FULLY RESPONSIBLE FOR ALL ACTS AND OMISSIONS OF ANY OF ITS LICENSEES IN
CONNECTION WITH THE BOISE NAME MARK, AND ALL SUCH ACTS AND OMISSIONS OF ANY OF
ITS LICENSEES SHALL BE DEEMED ACTS AND OMISSIONS OF LICENSOR HEREUNDER. 
LICENSOR SHALL DELIVER TO LICENSEE A COPY OF EACH LICENSE AGREEMENT ENTERED INTO
BY LICENSOR WITHIN TEN (10) DAYS OF ITS EXECUTION, ALONG WITH CONTACT DETAILS OF
THE RELEVANT LICENSEE.


 


2.3                                 LICENSOR RESERVATION OF RIGHTS.

 


(A)                                  ALL RIGHTS IN AND TO THE BOISE MARKS, OTHER
THAN THOSE SPECIFICALLY GRANTED IN THIS AGREEMENT, ARE RESERVED BY LICENSOR FOR
ITS OWN USE AND BENEFIT.  FOR THE AVOIDANCE OF DOUBT, THE RIGHTS GRANTED HEREIN
TO LICENSEE TO THE BOISE MARKS IN THE FIELD OF USE ARE EXCLUSIVE, AND LICENSOR
MAY NOT USE, OR LICENSE RIGHTS TO, THE BOISE MARKS IN THE FIELD OF USE OR
OTHERWISE DURING THE TERM, IN EACH CASE EXCEPT AS EXPRESSLY PERMITTED HEREIN. 
NOTWITHSTANDING THE FOREGOING, LICENSOR MAY USE, OR LICENSE RIGHTS TO, THE BOISE
NAME MARK OUTSIDE THE FIELD OF USE, PROVIDED, THAT LICENSOR SHALL OBTAIN
LICENSEE’S PRIOR WRITTEN CONSENT TO ANY USE OF THE BOISE NAME MARK OTHER THAN IN
CONNECTION WITH THE RETAINED BUSINESSES, SUCH CONSENT TO NOT BE UNREASONABLY
WITHHELD OR DELAYED.


 


(B)                                 NOTWITHSTANDING ANYTHING IN SECTION 2.1 OR
SECTION 2.3(A) TO THE CONTRARY, LICENSOR RETAINS THE EXCLUSIVE RIGHT TO USE, AND
TO LICENSE THE USE OF, THE RETAINED BOISE MARKS, INCLUDING ANY INTERNET DOMAIN
NAMES INCORPORATING THE RETAINED BOISE MARKS; PROVIDED, THAT (I) LICENSOR’S USE
OF THE RETAINED BOISE MARKS IN “CATEGORY A” OF EXHIBIT B SHALL BE LIMITED TO THE
OPERATION OF THE RETAINED BUSINESSES, AND TO THE EXTENT AND MANNER IN WHICH SUCH
RETAINED BOISE MARKS WERE USED BY LICENSOR OR ITS LICENSEES AS OF THE CLOSING
DATE IN CONNECTION WITH THE RETAINED BUSINESSES; AND (II) LICENSOR’S RIGHT TO
USE THE RETAINED BOISE MARKS IN “CATEGORY B” OF EXHIBIT B SHALL NOT BE
RESTRICTED TO THE RETAINED BUSINESSES; PROVIDED FURTHER THAT IN NO EVENT
INCLUDING UNDER (I) AND (II) ABOVE MAY LICENSOR, ITS AFFILIATES OR SUBSIDIARIES
USE OR LICENSE THE USE OF SUCH RETAINED BOISE MARKS IN CONNECTION WITH THE
MARKETING, DISTRIBUTION AND SALE OF PRODUCTS AND SERVICES IN THE FIELD OF USE.


 


2.4                                 INTERNET DOMAIN NAMES AND USES.  LICENSEE
SHALL HAVE THE RIGHT TO REGISTER ANY INTERNET DOMAIN NAME INCORPORATING ANY OF
THE BOISE MARKS, BUT NOT ANY DOMAIN NAMES INCORPORATING THE RETAINED BOISE
MARKS, WITHOUT OBTAINING LICENSOR’S

 

4

--------------------------------------------------------------------------------


 


PRIOR WRITTEN CONSENT.  UPON TERMINATION OF THIS AGREEMENT, LICENSEE SHALL CEASE
USE OF ANY INTERNET DOMAIN NAME THAT INCORPORATES ANY OF THE BOISE MARKS AND,
EXCEPT FOR ANY SUCH DOMAIN NAME THAT INCORPORATES ANY MARKS OWNED BY LICENSEE OR
ANY OTHER PERSON, ASSIGN TO LICENSOR ALL RIGHT, TITLE AND INTEREST IN AND TO
SUCH INTERNET DOMAIN NAMES, AND TAKE ANY OTHER REASONABLE ACTIONS AND EXECUTE
ANY AND ALL DOCUMENTS AND INSTRUMENTS REASONABLY REQUESTED BY LICENSOR TO
ACCOMPLISH THE PURPOSES OF THIS SECTION 2.4.


 


3.                                      RUN-OFF RIGHTS.

 


3.1                                 RUN-OFF RIGHTS.  NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT TO THE CONTRARY:


 


(I)                                     LICENSEE SHALL BE ENTITLED TO CONTINUE
USING (Y) ANY SIGNAGE, VEHICLES, OFFICE SUPPLIES, INTERNET DOMAIN NAMES, E-MAIL
DOMAIN NAMES, AND WEBSITES THAT BEAR ANY RUN-OFF MARKS, TO THE EXTENT IN
EXISTENCE PRIOR TO THE CLOSING DATE, FOR THE APPLICABLE RUN-OFF PERIOD, AND
(Z) PAPER PRODUCTS, PACKAGING FOR PAPER PRODUCTS, AND PROMOTIONAL MATERIALS THAT
BEAR ANY RUN-OFF MARKS FOR THE APPLICABLE RUN-OFF PERIOD.  FOLLOWING THE
EXPIRATION OF EACH APPLICABLE RUN-OFF PERIOD, LICENSEE SHALL CEASE ALL USE OF
THE RUN-OFF MARKS AND REMOVE THE RUN-OFF MARKS FROM ITS SIGNAGE, VEHICLES,
OFFICE SUPPLIES, INTERNET DOMAIN NAMES, E-MAIL DOMAIN NAMES, WEBSITES, PAPER
PRODUCTS, PACKAGING FOR PAPER PRODUCTS, AND PROMOTIONAL MATERIALS (AS
APPLICABLE); AND


 


(II)                                  LICENSOR SHALL BE ENTITLED TO CONTINUE
USING (Y) ANY SIGNAGE, VEHICLES, OFFICE SUPPLIES, INTERNET DOMAIN NAMES, E-MAIL
DOMAIN NAMES, AND WEBSITES THAT BEAR ANY ORANGE DOT MARK, TO THE EXTENT IN
EXISTENCE PRIOR TO THE CLOSING DATE, FOR THE APPLICABLE RUN-OFF PERIOD, AND
(Z) WOOD PRODUCTS, PACKAGING FOR WOOD PRODUCTS, AND PROMOTIONAL MATERIALS THAT
BEAR ANY ORANGE DOT MARK FOR THE APPLICABLE RUN-OFF PERIOD.  FOLLOWING THE
EXPIRATION OF EACH APPLICABLE RUN-OFF PERIOD, LICENSOR SHALL CEASE ALL USE OF
THE ORANGE DOT MARK AND SHALL REMOVE THE ORANGE DOT MARK FROM ITS SIGNAGE,
VEHICLES, OFFICE SUPPLIES, INTERNET DOMAIN NAMES, E-MAIL DOMAIN NAMES, WEBSITES,
WOOD PRODUCTS, PACKAGING FOR WOOD PRODUCTS, AND PROMOTIONAL MATERIALS (AS
APPLICABLE).  LICENSEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS SECTION 3.1
RESPECTING THE ORANGE DOT MARK SHALL PROHIBIT, RESTRICT OR IMPAIR IN ANY WAY THE
ABILITY OF LICENSOR TO USE THE BOISE NAME MARK OR THE RETAINED BOISE MARKS AS
PROVIDED IN SECTION 2.3(B).


 


3.2                                 STANDARDS OF USE FOR RUN-OFF MARKS.  ANY USE
OF THE RUN-OFF MARKS BY LICENSEE PURSUANT TO SECTION 3.1 SHALL:  (I) BE IN
CONFORMITY WITH THE PRACTICES OF LICENSOR AS OF THE EFFECTIVE DATE; (II) BE IN A
MANNER THAT DOES NOT IN ANY WAY HARM OR DISPARAGE THE REPUTATION OR GOODWILL OF
THE RUN-OFF MARKS; AND (III) BE CONTINGENT ON THE LICENSEE MAINTAINING THE
QUALITY OF PRODUCTS AND SERVICES USED IN CONNECTION WITH THE RUN-OFF MARKS AT A
STANDARD AT LEAST AS HIGH AS THAT OF THE

 

5

--------------------------------------------------------------------------------


 


PRODUCTS AND SERVICES OFFERED OR SOLD BY LICENSOR IN CONNECTION WITH THE RUN-OFF
MARKS AS OF THE EFFECTIVE DATE.


 


3.3                                 STANDARDS OF USE FOR ORANGE DOT MARK.  ANY
USE OF THE ORANGE DOT MARK BY LICENSOR PURSUANT TO SECTION 3.1 SHALL:  (I) BE IN
CONFORMITY WITH THE PRACTICES OF LICENSOR AS OF THE EFFECTIVE DATE; (II) BE IN A
MANNER THAT DOES NOT IN ANY WAY HARM OR DISPARAGE THE REPUTATION OR GOODWILL OF
THE ORANGE DOT MARK; AND (III) BE CONTINGENT ON THE LICENSOR MAINTAINING THE
QUALITY OF PRODUCTS AND SERVICES USED IN CONNECTION WITH THE ORANGE DOT MARK AT
A STANDARD AT LEAST AS HIGH AS THAT OF THE PRODUCTS AND SERVICES OFFERED OR SOLD
BY LICENSOR IN CONNECTION WITH THE ORANGE DOT MARK AS OF THE EFFECTIVE DATE.


 


4.                                      QUALITY CONTROL.

 


4.1                                 GENERAL.  ALL PRODUCTS AND SERVICES OFFERED
AND SOLD BY LICENSEE AND LICENSOR IN CONNECTION WITH, OR BEARING, ANY OF THE
BOISE MARKS (INCLUDING ANY PROMOTIONAL MATERIALS) SHALL BE OF SUFFICIENTLY HIGH
QUALITY SO AS TO PROTECT THE BOISE MARKS AND THE GOODWILL SYMBOLIZED THEREBY. 
EACH OF LICENSEE AND LICENSOR COVENANTS AND AGREES THAT ALL SUCH PRODUCTS AND
SERVICES, INCLUDING ANY PRODUCTS AND SERVICES OFFERED AND SOLD BY LICENSOR OR
LICENSEE IN CONNECTION WITH ANY NEW USE OF THE BOISE NAME MARK, SHALL BE OF A
STANDARD OF QUALITY AT LEAST AS HIGH AS THAT OF THE PRODUCTS AND SERVICES
HISTORICALLY OFFERED AND SOLD BY LICENSOR AS OF THE CLOSING DATE.  EITHER PARTY
SHALL PROVIDE THE OTHER PARTY WITH PROMPT WRITTEN NOTICE IF, IN THE REASONABLE
DETERMINATION OF THE NOTIFYING PARTY, THE QUALITY OF ANY PRODUCTS AND SERVICES
OFFERED AND SOLD BY THE OTHER PARTY MAY TARNISH, DISPARAGE, DEGRADE OR INJURE
THE REPUTATION OF THE BOISE MARKS, AND THE PARTIES SHALL WORK TOGETHER TO REMEDY
ANY SUCH QUALITY DEFICIENCY.


 


4.2                                 AUDIT RIGHTS.  UPON THIRTY (30) DAYS PRIOR
WRITTEN NOTICE TO THE OTHER PARTY, AND AT AUDITING PARTY’S EXPENSE, BUT NOT MORE
THAN ONCE PER YEAR, EACH PARTY SHALL PERMIT THE AUDITING PARTY OR ITS
REPRESENTATIVE TO ACCESS THE FACILITIES WHERE PRODUCTS BEARING OR INCORPORATING
THE BOISE MARKS ARE PRODUCED AND/OR STORED, IN ORDER TO AUDIT THE QUALITY
CONTROL STANDARDS AND PROCEDURES FOR COMPLIANCE WITH THIS AGREEMENT; PROVIDED
ANY SUCH AUDIT SHALL BE CONDUCTED DURING NORMAL BUSINESS HOURS, AND IN A MANNER
THAT COMPLIES WITH ALL POLICIES OF THE AUDITED PARTY AND WILL NOT MATERIALLY
DISRUPT THE OPERATION OF THE AUDITED PARTY’S BUSINESS.  THE AUDITING PARTY SHALL
NOTIFY THE AUDITED PARTY OF ANY QUALITY DEFICIENCY IDENTIFIED IN THE COURSE OF
SUCH AUDIT, AND THE AUDITED PARTY SHALL PROMPTLY REMEDY ANY SUCH DEFICIENCY.


 


5.                                      PROTECTION OF BOISE MARKS.

 


5.1                                 OWNERSHIP AND RIGHTS TO THE BOISE MARKS. 
LICENSEE ACKNOWLEDGES THAT ALL RIGHT, TITLE AND INTEREST IN AND TO THE BOISE
MARKS OR RUN-OFF MARKS BELONG EXCLUSIVELY TO LICENSOR.  ALL USE OF THE BOISE
MARKS AND RUN-OFF MARKS BY LICENSEE SHALL INURE SOLELY TO THE BENEFIT OF
LICENSOR, AND LICENSEE SHALL OBTAIN NO OWNERSHIP INTEREST IN THE BOISE MARKS OR
RUN-OFF MARKS AS A RESULT OF THE EXERCISE OF ANY

 

6

--------------------------------------------------------------------------------


 


RIGHTS UNDER THIS AGREEMENT, REGARDLESS OF HOW LONG THIS AGREEMENT REMAINS IN
EFFECT.


 


5.2                                 USE OF THE BOISE MARKS.


 


(A)                                  EXCEPT AS EXPRESSLY PERMITTED HEREUNDER, OR
WITH LICENSOR’S WRITTEN CONSENT, LICENSEE SHALL NOT, AT ANY TIME DURING OR AFTER
THE TERM, ADOPT, USE, REGISTER, OR ATTEMPT TO REGISTER ANY MARK THAT: (I) IS
IDENTICAL OR CONFUSINGLY SIMILAR TO THE BOISE MARKS, (II) INCORPORATES ANY OF
THE BOISE MARKS, OR (III) IS INTENDED TO MISLEAD OR TO CAUSE DECEPTION OR
CONFUSION WITH THE BOISE MARKS.


 


(B)                                 LICENSEE SHALL NOT, BY ANY ACT OR OMISSION,
TARNISH, DISPARAGE, DEGRADE OR INJURE THE REPUTATION OF THE BOISE MARKS OR
LICENSOR, AND THE GOODWILL ASSOCIATED THEREWITH.


 


(C)                                  LICENSEE SHALL PROMPTLY NOTIFY LICENSOR OF
ANY NON-ROUTINE INQUIRY, INVESTIGATION, INSPECTION OR ANY OTHER ACTION BY ANY
GOVERNMENTAL ENTITY OR OTHER PERSON WITH RESPECT TO PRODUCTION, PROMOTION, SALE
OR DISTRIBUTION OF ANY PRODUCT OR SERVICE OF LICENSEE BEARING THE BOISE MARKS OR
PROVIDED IN CONNECTION WITH THE BOISE MARKS.


 


(D)                                 LICENSEE SHALL NOT GRANT OR ATTEMPT TO GRANT
A SECURITY INTEREST IN ANY OF THE BOISE MARKS, OR TO RECORD ANY SUCH SECURITY
INTEREST IN THE UNITED STATES PATENT AND TRADEMARK OFFICE OR SIMILAR OFFICE IN
ANOTHER JURISDICTION.


 


5.3                                 NO OTHER RIGHTS OR LICENSE.  EXCEPT FOR THE
LICENSES EXPRESSLY GRANTED TO THE BOISE MARKS AND THE RUN-OFF MARKS, NOTHING IN
THIS AGREEMENT SHALL BE CONSTRUED AS A GRANT TO LICENSEE OF ANY RIGHT OR
LICENSE, EXPRESS OR IMPLIED, IN OR TO ANY INTELLECTUAL PROPERTY RIGHTS OWNED,
LICENSED OR CONTROLLED BY LICENSOR.


 


5.4                                 MAINTENANCE AND PROSECUTION.


 


(A)                                  AT ITS OWN EXPENSE, LICENSEE SHALL HAVE THE
RIGHT TO FILE, PROSECUTE AND MAINTAIN ALL NEW AND EXISTING APPLICATIONS FOR, AND
REGISTRATIONS OF (I) THE BOISE NAME MARK IN THE FIELD OF USE THAT CONTAIN A
DESCRIPTION OF PRODUCTS AND SERVICES THAT ARE IN THE FIELD OF USE, OR (II) THE
ORANGE DOT MARK OUTSIDE THE RETAINED BUSINESSES; PROVIDED, THAT LICENSEE SHALL
GIVE NOTICE TO LICENSOR OF ANY NEW APPLICATIONS FOR REGISTRATION OF ANY OF THE
FOREGOING.


 


(B)                                 AT ITS OWN EXPENSE, LICENSOR SHALL HAVE THE
RIGHT TO FILE, PROSECUTE AND MAINTAIN ALL NEW AND EXISTING APPLICATIONS FOR, AND
REGISTRATIONS OF ANY BOISE NAME MARK IN THE RETAINED BUSINESSES THAT CONTAIN A
DESCRIPTION OF PRODUCTS AND SERVICES THAT ARE IN THE RETAINED BUSINESSES;
PROVIDED,  THAT LICENSOR SHALL GIVE NOTICE TO LICENSEE OF ANY NEW APPLICATIONS
FOR REGISTRATION OF ANY OF THE FOREGOING.

 

7

--------------------------------------------------------------------------------


 


(C)                                  AT ITS OWN EXPENSE, EITHER PARTY MAY FILE
AND PROSECUTE NEW APPLICATIONS FOR REGISTRATION OF THE BOISE NAME MARK THAT ARE
(I) OUTSIDE THE FIELD OF USE; (II) OUTSIDE THE RETAINED BUSINESSES; AND
(III) UNLIKELY TO CAUSE CONFUSION WITH ANY REGISTRATIONS USED BY THE OTHER PARTY
IN THE FIELD OF USE OR THE RETAINED BUSINESSES,  BUT ONLY AFTER OBTAINING THE
OTHER PARTY’S PRIOR WRITTEN APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED.  THE PARTY SEEKING TO FILE AN APPLICATION FOR REGISTRATION
PURSUANT TO THIS SECTION 5.4(C) SHALL GIVE WRITTEN NOTICE OF SUCH PROPOSED NEW
APPLICATION TO THE OTHER PARTY WHO SHALL APPROVE OR DENY SUCH PROPOSED NEW
APPLICATION WITHIN THIRTY (30) DAYS AFTER RECEIPT THEREOF; PROVIDED, THAT A
PARTY’S FAILURE TO RESPOND TO SUCH A PROPOSED NEW APPLICATION WITHIN SUCH THIRTY
(30) DAY PERIOD SHALL BE DEEMED AN APPROVAL.


 


(D)                                 IN THE EVENT EITHER PARTY ELECTS NOT TO
MAINTAIN ANY EXISTING REGISTRATION FOR ANY BOISE MARK, OR NOT TO PROSECUTE AN
APPLICATION FOR REGISTRATION OF ANY BOISE MARK, SUCH PARTY SHALL PROMPTLY NOTIFY
THE OTHER PARTY IN WRITING OF SUCH DECISION, BUT IN NO EVENT LESS THAN SIXTY
(60) DAYS PRIOR TO THE DATE ON WHICH THE REGISTRATION OR APPLICATION SHALL
BECOME ABANDONED, AND THE OTHER PARTY SHALL HAVE THE RIGHT (BUT NOT THE
OBLIGATION) TO CONTINUE TO PROSECUTE THE TRADEMARK APPLICATION, OR TO MAINTAIN
THE REGISTRATION OF THE BOISE MARK, IN EACH CASE IN ITS OWN NAME AND AT ITS OWN
EXPENSE.  IF THE OTHER PARTY ELECTS TO SO PROSECUTE OR MAINTAIN THE APPLICATION
OR BOISE MARK, IT SHALL PROVIDE THE ABANDONING PARTY WITH WRITTEN NOTICE OF SUCH
ELECTION, AND THE ABANDONING PARTY SHALL ASSIGN ALL OF ITS RIGHT, TITLE, AND
INTEREST IN SUCH APPLICATION OR REGISTRATION, AND THE GOODWILL ASSOCIATED
THEREWITH, TO THE PROSECUTING/MAINTAINING PARTY, AND SHALL PROVIDE SUCH OTHER
COOPERATION AS THE PROSECUTING/MAINTAINING PARTY MAY REASONABLY REQUEST, AT THE
PROSECUTING/MAINTAINING PARTY’S COST AND EXPENSE, TO ASSIGN, RECORD, PROSECUTE,
MAINTAIN, DEMONSTRATE USE, RENEW AND ENFORCE THE PROSECUTING/MAINTAINING PARTY’S
RIGHTS IN AND TO SUCH APPLICATION, REGISTRATION OR GOODWILL.


 


5.5                                 ASSISTANCE.  AT ITS SOLE COST AND EXPENSE,
TO THE EXTENT REASONABLY NECESSARY EITHER PARTY MAY REQUEST THE OTHER PARTY’S
ASSISTANCE IN PROTECTING ANY OF THE REQUESTING PARTY’S RIGHTS IN AND TO THE
BOISE MARKS, INCLUDING THE EXECUTION, FILING AND PROSECUTION OF ANY TRADEMARK
APPLICATIONS OR RENEWAL DOCUMENTS THAT THE REQUESTING PARTY FILES FOR THE BOISE
MARKS, AND IN DEMONSTRATING USE (IF ANY) OF THE BOISE MARKS IN EACH JURISDICTION
IN WHICH THEY ARE REGISTERED AND PROVIDING EVIDENCE OF SUCH USE.  UPON A
PARTY’S  REQUEST, THE OTHER PARTY SHALL PROVIDE TO THE REQUESTING PARTY FROM
TIME TO TIME SUCH SAMPLES, CONTAINERS, LABELS AND SIMILAR MATERIAL AS MAY BE
REASONABLY REQUESTED TO ENABLE THE REQUESTING PARTY TO PROTECT ITS RIGHTS IN A
BOISE MARK AS CONTEMPLATED BY THIS AGREEMENT.


 


5.6                                 RECORDATION.  EACH PARTY SHALL COOPERATE
WITH THE OTHER PARTY, AT THE REQUESTING PARTY’S SOLE COST AND EXPENSE, IN
REGISTERING THIS AGREEMENT IN APPROPRIATE

 

8

--------------------------------------------------------------------------------


 


RECORDAL DEPOSITORIES IF REQUIRED BY LAWS IN A COUNTRY IN WHICH THE REQUESTING
PARTY USES THE BOISE MARKS.


 


5.7                                 COMPLIANCE WITH LEGAL REQUIREMENTS.  IN
EXERCISING THE RIGHTS GRANTED OR RETAINED, AS APPLICABLE, HEREUNDER, EACH OF
LICENSEE AND LICENSOR SHALL COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
LAWS, INCLUDING THOSE LAWS PARTICULARLY PERTAINING TO THE PROPER USE AND
DESIGNATION OF THE BOISE MARKS.


 


6.                                      ENFORCEMENT.

 


6.1                                 NOTICE OF THIRD PARTY INFRINGEMENT.  IN THE
EVENT THAT EITHER PARTY LEARNS OF ANY INFRINGEMENT OR OTHER VIOLATION OF, OR
THREATENED INFRINGEMENT OR OTHER VIOLATION OF, THE BOISE MARKS, INCLUDING ANY
UNFAIR COMPETITION, PASSING-OFF OR DILUTION WITH RESPECT TO THE BOISE MARKS,
SUCH PARTY SHALL PROMPTLY NOTIFY THE OTHER PARTY OR ITS AUTHORIZED
REPRESENTATIVE IN WRITING, GIVING PARTICULARS THEREOF AS REASONABLY REQUESTED BY
THE OTHER PARTY.


 


6.2                                 ENFORCEMENT.


 


(A)                                  LICENSEE SHALL HAVE THE INITIAL RIGHT TO
TAKE ACTION AT ITS OWN EXPENSE AGAINST ACTUAL OR SUSPECTED INFRINGERS OF THE
BOISE MARKS IN THE FIELD OF USE; PROVIDED, THAT LICENSOR MAY PARTICIPATE IN ANY
SUCH ACTION UNDERTAKEN BY LICENSEE AT LICENSOR’S OWN EXPENSE.  LICENSOR SHALL
HAVE THE INITIAL RIGHT TO TAKE ACTION AT ITS OWN EXPENSE AGAINST ACTUAL OR
SUSPECTED INFRINGERS OF THE BOISE MARKS IN CONNECTION WITH THE RETAINED
BUSINESSES; PROVIDED, THAT LICENSEE MAY PARTICIPATE IN ANY SUCH ACTION
UNDERTAKEN BY LICENSOR AT LICENSEE’S OWN EXPENSE.


 


(B)                                 EITHER PARTY MAY TAKE INITIAL ACTION AT ITS
OWN EXPENSE AGAINST ACTUAL OR SUSPECTED INFRINGERS OF THE BOISE MARKS OUTSIDE
BOTH THE FIELD OF USE AND THE RETAINED BUSINESSES; PROVIDED, THAT THE
NON-INITIATING PARTY MAY PARTICIPATE IN ANY SUCH ACTION UNDERTAKEN BY THE
INITIATING PARTY AT THE NON-INITIATING PARTY’S OWN EXPENSE.


 


(C)                                  IN THE EVENT THAT A PARTY INITIATES AN
ACTION OR PROCEEDING PURSUANT TO SECTION 6.2(A) OR SECTION 6.2(B), UPON THE
INITIATING PARTY’S REQUEST, THE NON-INITIATING PARTY AGREES TO BE JOINED BY THE
INITIATING PARTY AS A THIRD-PARTY PLAINTIFF TO ANY SUCH ACTION OR PROCEEDING AND
PROVIDE THE INITIATING PARTY REASONABLE COOPERATION IN CONNECTION THEREWITH. 
NOTWITHSTANDING THE OUTCOME OF ANY THIRD-PARTY LITIGATION OR THE TERMS OF ANY
THIRD-PARTY SETTLEMENT, THE PARTIES AGREE THAT ANY AND ALL DAMAGES RECOVERED IN
ANY ACTION OR PROCEEDING BASED ON THE BOISE MARKS SHALL BE APPORTIONED BETWEEN
THE INITIATING PARTY AND THE NON-INITIATING PARTY BASED ON THE RELATIVE
PERCENTAGE OF DAMAGES INCURRED BY EACH PARTY AS COMPARED TO THE OTHER PARTY;
PROVIDED, THAT FIRST THE INITIATING PARTY SHALL BE REIMBURSED FOR ALL REASONABLE
DIRECT OR THIRD-PARTY EXPENSES INCURRED BY THE INITIATING PARTY IN CONNECTION
WITH SUCH ACTION OR PROCEEDING, INCLUDING REASONABLE

 

9

--------------------------------------------------------------------------------


 


LEGAL FEES AND DISBURSEMENTS, AND COSTS OF INVESTIGATION, LITIGATION,
SETTLEMENT, JUDGMENT, AND APPEAL.


 


(D)                                 IF LICENSEE FAILS TO TAKE ACTION WITHIN
THIRTY (30) DAYS AFTER RECEIVING WRITTEN NOTICE FROM LICENSOR OF ANY ACTUAL OR
SUSPECTED INFRINGEMENT OF THE BOISE MARKS IN THE FIELD OF USE AS PROVIDED IN
SECTION 6.1, THEN LICENSOR SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION), AT ANY
TIME THEREAFTER TO TAKE SUCH ACTION IN ITS OWN NAME AND AT ITS OWN EXPENSE. 
UPON THE LICENSOR’S REQUEST, LICENSEE AGREES TO BE JOINED BY LICENSOR AS A
THIRD-PARTY PLAINTIFF TO ANY SUCH ACTION OR PROCEEDING AND PROVIDE LICENSOR
REASONABLE COOPERATION IN CONNECTION THEREWITH.  NOTWITHSTANDING THE OUTCOME OF
ANY THIRD-PARTY LITIGATION OR THE TERMS OF ANY THIRD-PARTY SETTLEMENT, THE
PARTIES AGREE THAT ANY AND ALL DAMAGES RECOVERED IN ANY ACTION OR PROCEEDING
PERMITTED TO BE COMMENCED BY LICENSOR BASED ON THE BOISE MARKS AS PERMITTED
HEREIN SHALL BE APPORTIONED BETWEEN LICENSOR AND LICENSEE BASED ON THE RELATIVE
PERCENTAGE OF DAMAGES INCURRED BY EACH PARTY AS COMPARED TO THE OTHER PARTY;
PROVIDED, THAT FIRST LICENSOR SHALL BE REIMBURSED FOR ALL REASONABLE DIRECT OR
THIRD-PARTY EXPENSES INCURRED BY LICENSOR IN CONNECTION WITH SUCH ACTION OR
PROCEEDING, INCLUDING REASONABLE LEGAL FEES AND DISBURSEMENTS, AND COSTS OF
INVESTIGATION, LITIGATION, SETTLEMENT, JUDGMENT AND APPEAL.


 


(E)                                  IF LICENSOR FAILS TO TAKE ACTION WITHIN
THIRTY (30) DAYS AFTER RECEIVING WRITTEN NOTICE FROM LICENSEE OF ANY ACTUAL OR
SUSPECTED INFRINGEMENT OF THE BOISE MARKS IN CONNECTION WITH THE RETAINED
BUSINESSES AS PROVIDED IN SECTION 6.1, THEN LICENSEE SHALL HAVE THE RIGHT (BUT
NOT THE OBLIGATION), AT ANY TIME THEREAFTER TO TAKE SUCH ACTION IN ITS OWN NAME
AND AT ITS OWN EXPENSE.  UPON LICENSEE’S REQUEST, LICENSOR AGREES TO BE JOINED
BY LICENSEE AS A THIRD-PARTY PLAINTIFF TO ANY SUCH ACTION OR PROCEEDING AND
PROVIDE LICENSEE REASONABLE COOPERATION IN CONNECTION THEREWITH. 
NOTWITHSTANDING THE OUTCOME OF ANY THIRD-PARTY LITIGATION OR THE TERMS OF ANY
THIRD-PARTY SETTLEMENT, THE PARTIES AGREE THAT ANY AND ALL DAMAGES RECOVERED IN
ANY ACTION OR PROCEEDING PERMITTED TO BE COMMENCED BY LICENSEE BASED ON THE
BOISE MARKS AS PERMITTED HEREIN SHALL BE APPORTIONED BETWEEN LICENSEE AND
LICENSOR BASED ON THE RELATIVE PERCENTAGE OF DAMAGES INCURRED BY EACH PARTY AS
COMPARED TO THE OTHER PARTY; PROVIDED, THAT FIRST LICENSEE SHALL BE REIMBURSED
FOR ALL REASONABLE DIRECT OR THIRD-PARTY EXPENSES INCURRED BY LICENSEE IN
CONNECTION WITH SUCH ACTION OR PROCEEDING, INCLUDING REASONABLE LEGAL FEES AND
DISBURSEMENTS, AND COSTS OF INVESTIGATION, LITIGATION, SETTLEMENT, JUDGMENT AND
APPEAL.


 


7.                                      INDEMNIFICATION.

 


7.1                                 INDEMNIFICATION BY LICENSEE.  LICENSEE SHALL
INDEMNIFY, DEFEND AND HOLD THE LICENSOR INDEMNIFIED PARTIES HARMLESS AGAINST ALL
THIRD PARTY CLAIMS, SUITS, PROCEEDINGS, COSTS, DAMAGES, LOSSES, FEES AND
EXPENSES (INCLUDING REASONABLE

 

10

--------------------------------------------------------------------------------



 


ATTORNEYS’ FEES AND EXPENSES) AND JUDGMENTS INCURRED, CLAIMED OR SUSTAINED BY
THE LICENSOR INDEMNIFIED PARTIES ARISING OUT OF ANY (I) PRODUCT LIABILITY OR
STRICT LIABILITY CLAIM RELATING TO THE USE OF THE BOISE MARKS OR RUN-OFF MARKS
BY LICENSEE OR ANY OF ITS SUBLICENSEES, (II) ACT OR OMISSION OF LICENSEE
CONSTITUTING NEGLIGENCE, GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT RELATED TO THIS
AGREEMENT, (III) MATERIAL BREACH OF THIS AGREEMENT BY LICENSEE, OR
(IV) LICENSEE’S OR ANY OF ITS SUBLICENSEES’ USE OF THE BOISE MARKS OR RUN-OFF
MARKS OTHER THAN AS EXPRESSLY PROVIDED IN THIS AGREEMENT.


 


7.2                                 INDEMNIFICATION BY LICENSOR.  LICENSOR SHALL
INDEMNIFY, DEFEND AND HOLD THE LICENSEE INDEMNIFIED PARTIES HARMLESS AGAINST ALL
THIRD PARTY CLAIMS, SUITS, PROCEEDINGS, COSTS, DAMAGES, LOSSES, FEES AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) AND JUDGMENTS
INCURRED, CLAIMED OR SUSTAINED BY THE LICENSEE INDEMNIFIED PARTIES ARISING OUT
OF ANY (I) PRODUCT LIABILITY OR STRICT LIABILITY CLAIM RELATING TO THE USE OF
THE BOISE MARKS OR RUN-OFF MARKS BY LICENSOR OR ANY OF ITS LICENSEES, OR
(II) MATERIAL BREACH OF THIS AGREEMENT BY LICENSOR.


 


7.3                                 PROCEDURE.  IF EITHER PARTY RECEIVES NOTICE
OR KNOWLEDGE OF A CLAIM FOR WHICH IT INTENDS TO SEEK INDEMNITY AS PROVIDED UNDER
THIS AGREEMENT, IT SHALL NOT MAKE ANY ADMISSIONS IN RESPECT OF SUCH CLAIM, BUT
SHALL PROMPTLY NOTIFY THE OTHER PARTY IN WRITING OF SUCH CLAIM, SETTING FORTH A
DESCRIPTION OF SUCH CLAIM IN REASONABLE DETAIL.  THE FAILURE TO SO NOTIFY AN
INDEMNIFYING PARTY SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS
HEREUNDER UNLESS AND TO THE EXTENT THE INDEMNIFYING PARTY SHALL BE ACTUALLY
PREJUDICED BY SUCH FAILURE TO SO NOTIFY.  THE INDEMNIFYING PARTY SHALL HAVE THE
RIGHT TO CONTROL THE DEFENSE OF ANY CLAIM AND TO SETTLE SUCH CLAIM IN ITS SOLE
DISCRETION; PROVIDED, THE INDEMNIFYING PARTY SHALL NOT HAVE THE RIGHT TO SETTLE
SUCH CLAIM IN A MANNER THAT WOULD (I) IMPAIR ANY LICENSE RIGHTS OF THE
INDEMNIFIED PARTY, (II) HAVE A MATERIAL ADVERSE IMPACT ON THE BUSINESS OF THE
INDEMNIFIED PARTY, OR (III) REQUIRE THE INDEMNIFIED PARTY TO TAKE OR REFRAIN
FROM ANY ACTION, WITHOUT THE INDEMNIFIED PARTY’S PRIOR WRITTEN CONSENT (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD).


 


8.                                      WARRANTIES; LIMITATION OF LIABILITY.

 


8.1                                 DISCLAIMER OF WARRANTIES.  LICENSEE
ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH IN THE PURCHASE
AGREEMENT, LICENSOR MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHATSOEVER WITH RESPECT TO THE BOISE MARKS, AND HEREBY EXPRESSLY DISCLAIMS ALL
REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OR THE LIKE, OR ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR FROM TRADE PRACTICE.

 

11

--------------------------------------------------------------------------------


 


8.2                                 LIMITATION OF LIABILITY.  EXCEPT FOR
(I) LIABILITIES ARISING UNDER A PARTY’S INDEMNIFICATION OBLIGATIONS PURSUANT TO
ARTICLE 7, OR (II) LIABILITIES ARISING OUT OF BREACHES OF ARTICLE 2 OR ARTICLE 3
OF THIS AGREEMENT, TO THE MAXIMUM EXTENT PERMITTED BY LAW, NEITHER LICENSOR NOR
LICENSEE OR ANY OF THEIR RESPECTIVE AFFILIATES, OR ITS OR THEIR RESPECTIVE
EQUITY HOLDERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND PERMITTED
ASSIGNS, SHALL BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
RELIANCE OR PUNITIVE DAMAGES ARISING OUT OF OR RELATED TO THIS AGREEMENT, OR FOR
LOST OR IMPUTED PROFITS OR ROYALTIES, OR COST OF PROCUREMENT OF SUBSTITUTE GOODS
OR SERVICES, WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT (INCLUDING
NEGLIGENCE AND STRICT PRODUCT LIABILITY) OR OTHERWISE, AND IRRESPECTIVE OF
WHETHER OR NOT ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF ANY SUCH LOSS OR
DAMAGE.


 


8.3                                 APPLICABILITY OF LIMITATIONS.  THE PARTIES
AGREE THAT THE LIMITATIONS SPECIFIED IN THIS ARTICLE 8 SHALL SURVIVE AND APPLY
EVEN IF ANY LIMITED REMEDY SPECIFIED IN THIS AGREEMENT IS FOUND TO HAVE FAILED
OF ITS ESSENTIAL PURPOSE.


 


9.                                      TERM AND TERMINATION.

 


9.1                                 TERM.  THE TERM OF THIS AGREEMENT SHALL BE
PERPETUAL, UNLESS TERMINATED EARLIER IN ACCORDANCE WITH THE PROVISIONS HEREOF 
(“TERM”).


 


9.2                                 TERMINATION BY LICENSOR.


 


(A)                                  LICENSOR SHALL HAVE THE RIGHT TO TERMINATE
THE LICENSE SET FORTH IN SECTION 2.1 TO THE BOISE MARKS IMMEDIATELY UPON WRITTEN
NOTICE OF TERMINATION TO LICENSEE, IF LICENSEE BREACHES THIS AGREEMENT IN SUCH A
MANNER AS TO HAVE A MATERIAL ADVERSE EFFECT ON THE BOISE MARKS, AND FAILS TO
CURE SUCH BREACH WITHIN SIXTY (60) DAYS FOLLOWING RECEIPT OF WRITTEN NOTICE
THEREOF DESCRIBING SUCH BREACH IN REASONABLE DETAIL; PROVIDED, THAT IF THE
BREACH IS NOT CURABLE WITHIN SUCH 60-DAY PERIOD, THE CURE PERIOD SHALL BE
EXTENDED FOR ADDITIONAL THIRTY (30) DAY PERIODS FOR SO LONG AS LICENSEE IS
WORKING IN GOOD FAITH TO IMPLEMENT A PLAN TO ADDRESS THE CURE OF SUCH BREACH.  
THE PARTIES AGREE TO WORK TOGETHER IN GOOD FAITH TO PREPARE AND IMPLEMENT A CURE
PLAN TO REMEDY SUCH BREACH.


 


(B)                                 LICENSOR SHALL HAVE THE RIGHT TO TERMINATE
THE RIGHTS IN SECTION 3.1 TO THE RUN-OFF MARKS, IMMEDIATELY UPON WRITTEN NOTICE
OF TERMINATION TO LICENSE, IF LICENSEE BREACHES THIS AGREEMENT AND FAILS TO CURE
SUCH BREACH WITHIN THIRTY (30) DAYS FOLLOWING RECEIPT OF WRITTEN NOTICE THEREOF
DESCRIBING SUCH BREACH IN REASONABLE DETAIL.

 

12

--------------------------------------------------------------------------------


 


9.3                                 TERMINATION BY LICENSEE.  LICENSEE SHALL
HAVE THE RIGHT TO TERMINATE THIS AGREEMENT, IMMEDIATELY UPON WRITTEN NOTICE OF
TERMINATION TO LICENSOR, IF LICENSOR MATERIALLY BREACHES THIS AGREEMENT AND
FAILS TO CURE SUCH BREACH WITHIN THIRTY (30) DAYS FOLLOWING RECEIPT OF WRITTEN
NOTICE THEREOF DESCRIBING SUCH BREACH IN REASONABLE DETAIL.


 


9.4                                 EFFECT OF TERMINATION.

 


(A)                                  UPON THE EFFECTIVE DATE OF TERMINATION, ALL
LICENSES GRANTED HEREIN SHALL TERMINATE, AND LICENSEE SHALL CEASE, AND SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE ANY OF ITS SUBLICENSEES TO CEASE, ANY
AND ALL USES OF THE BOISE MARKS, EXCEPT AS OTHERWISE PROVIDED IN SECTION 9.4(B).


 


(B)                                 FOR A PERIOD OF NINETY (90) DAYS FOLLOWING
TERMINATION OF THE AGREEMENT PURSUANT TO THIS ARTICLE 9, LICENSEE AND ANY OF ITS
SUBLICENSEES SHALL HAVE THE RIGHT TO CONTINUE USING THE BOISE MARKS TO SELL OFF
PRODUCTS REMAINING IN THEIR INVENTORY, SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT; PROVIDED, THAT (I) LICENSEE SHALL TAKE (AND SHALL CAUSE ITS
SUBLICENSEES TO TAKE) COMMERCIALLY REASONABLE EFFORTS TO CEASE USE OF THE BOISE
MARKS AS SOON AS REASONABLY POSSIBLE, AND (II) SUCH USE SHALL BE CONSISTENT WITH
THE STANDARDS APPLICABLE TO LICENSEE’S USE OF THE RUN-OFF MARKS AS SET FORTH IN
SECTION 3.1.  FOLLOWING THE EXPIRATION OF SUCH NINETY (90) DAY SELL-OFF PERIOD,
LICENSEE SHALL DESTROY ALL PRODUCTS REMAINING IN ITS INVENTORY, AND ALL
PROMOTIONAL MATERIALS ASSOCIATED THEREWITH, AND UPON WRITTEN REQUEST OF
LICENSOR, CONFIRM SUCH DESTRUCTION TO LICENSOR IN WRITING.


 


(C)                                  NOTWITHSTANDING THE OTHER PROVISIONS OF
THIS AGREEMENT, ARTICLE 1, SECTION 2.3, SECTION 5.2, ARTICLE 7, ARTICLE 8,
SECTION 9.4 AND ARTICLE 10 SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT.


 


10.                               MISCELLANEOUS.

 


10.1                           DISPUTE RESOLUTION.  IN THE EVENT THAT A DISPUTE
ARISES BETWEEN THE PARTIES (OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR
AFFILIATES) CONCERNING OR ARISING OUT OF THE PERFORMANCE OR INTERPRETATION OF
THIS AGREEMENT (INCLUDING ANY DISPUTE RELATING TO LICENSOR’S OR LICENSEE’S
DECISION TO TERMINATE THIS AGREEMENT IN ACCORDANCE WITH ARTICLE 9, AND ANY
DISPUTE RELATING TO ADDITIONAL INTELLECTUAL PROPERTY RIGHTS IDENTIFIED PURSUANT
TO SECTION 10.2), EITHER PARTY MAY INVOKE THE DISPUTE RESOLUTION PROVISIONS SET
FORTH IN EXHIBIT D HERETO TO RESOLVE SUCH DISPUTE, BY GIVING WRITTEN NOTICE
THEREOF TO THE OTHER PARTY SPECIFYING THE ISSUE IN DISPUTE, AND SPECIFICALLY
INVOKING THE DISPUTE RESOLUTION PROCESSES CONTAINED IN EXHIBIT D.


 


10.2                           COOPERATION REGARDING INTELLECTUAL PROPERTY
RIGHTS.  FOR A PERIOD OF TWELVE (12) MONTHS FOLLOWING THE EFFECTIVE DATE, IF
(I) LICENSEE ESTABLISHES THAT ANY INTELLECTUAL PROPERTY RIGHTS RETAINED BY
LICENSOR UNDER THE PURCHASE AGREEMENT WERE USED IN THE OPERATION OF THE BUSINESS
AS OF THE CLOSING DATE, OR (II) IF LICENSOR ESTABLISHES THAT ANY INTELLECTUAL
PROPERTY RIGHTS ACQUIRED BY LICENSEE

 

13

--------------------------------------------------------------------------------


 

 


UNDER THE PURCHASE AGREEMENT WERE USED IN THE OPERATION OF THE RETAINED
BUSINESSES AS OF THE CLOSING DATE, THEN THE AFFECTED PARTY MAY PROVIDE THE OTHER
PARTY WITH WRITTEN NOTICE THEREOF.  UPON RECEIPT OF SUCH NOTICE, THE PARTIES
SHALL NEGOTIATE IN GOOD FAITH AN EXTENSION OF THIS AGREEMENT TO INCLUDE A
LICENSE TO SUCH ADDITIONAL INTELLECTUAL PROPERTY RIGHTS.  UPON REACHING
AGREEMENT, THE PARTIES SHALL ENTER INTO AN ADDENDUM TO THIS AGREEMENT, INCLUDING
ANY AGREED-UPON TERMS AND CONDITIONS RELATING TO THE LICENSING OF SUCH
ADDITIONAL INTELLECTUAL PROPERTY RIGHTS.


 


10.3                           NOTICES.  ALL NOTICES, DEMANDS AND OTHER
COMMUNICATIONS TO BE GIVEN OR DELIVERED UNDER OR BY REASON OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN (I) IF
PERSONALLY DELIVERED, ON THE DATE OF DELIVERY, (II) IF DELIVERED BY EXPRESS
COURIER SERVICE OF NATIONAL STANDING (WITH CHARGES PREPAID), ON THE BUSINESS DAY
FOLLOWING THE DATE OF DELIVERY TO SUCH COURIER SERVICE, (III) IF DEPOSITED IN
THE UNITED STATES MAIL, FIRST-CLASS POSTAGE PREPAID, ON THE FIFTH BUSINESS DAY
FOLLOWING THE DATE OF SUCH DEPOSIT, (IV) IF DELIVERED BY TELECOPY, UPON
CONFIRMATION OF SUCCESSFUL TRANSMISSION, (X) ON THE DATE OF SUCH TRANSMISSION,
IF SUCH TRANSMISSION IS COMPLETED AT OR PRIOR TO 5:00 P.M., LOCAL TIME OF THE
RECIPIENT PARTY ON A BUSINESS DAY, ON THE DATE OF SUCH TRANSMISSION, AND (Y) ON
THE NEXT DAY FOLLOWING THE DATE OF TRANSMISSION, IF SUCH TRANSMISSION IS
COMPLETED AFTER 5:00 P.M., LOCAL TIME OF THE RECIPIENT PARTY, ON THE DATE OF
SUCH TRANSMISSION OR IS TRANSMITTED ON A DAY THAT IS NOT A BUSINESS DAY, OR
(V) IF DELIVERED BY INTERNET MAIL (WITH A DELIVERY REPORT), PROVIDED THE
RELEVANT COMPUTER RECORD INDICATES A FULL AND SUCCESSFUL TRANSMISSION OR NO
FAILURE MESSAGE IS GENERATED (X) ON THE DATE OF SUCH TRANSMISSION, IF SUCH
TRANSMISSION IS COMPLETED AT OR PRIOR TO 5:00 P.M., LOCAL TIME OF THE RECIPIENT
PARTY ON A BUSINESS DAY, ON THE DATE OF SUCH TRANSMISSION, AND (Y) ON THE NEXT
BUSINESS DAY FOLLOWING THE DATE OF TRANSMISSION, IF SUCH TRANSMISSION IS
COMPLETED AFTER 5:00 P.M., LOCAL TIME OF THE RECIPIENT PARTY OR IS TRANSMITTED
ON A DAY THAT IS NOT A BUSINESS DAY.  ALL NOTICES, DEMANDS AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE DELIVERED AS SET FORTH BELOW, OR PURSUANT TO
SUCH OTHER INSTRUCTIONS AS MAY BE DESIGNATED IN WRITING BY THE PARTY TO RECEIVE
SUCH NOTICE:


 

If to Licensee:

 

                Boise Paper Holdings, L.L.C.

                1111 West Jefferson Street, Suite 200

                Boise, Idaho 83702-5388

                Attn: Chief Financial Officer

                Phone: (208) 384-7023

                FAX:: (208) 384-7945

                e-mail:  legal@boiseinc.com.

 

with a copy (which shall not constitute notice to Licensee), to:

 

                Boise Paper Holdings, L.L.C.

                1111 West Jefferson Street, Suite 200

 

14

--------------------------------------------------------------------------------


 

                Boise, Idaho 83702-5388

                Attn: General Counsel

                Phone: (208) 384-7732

                FAX:: (208) 384-7945

                e-mail:  legal@boiseinc.com

 

If to Licensor:

 

                Boise Cascade, L.L.C.

                1111 West Jefferson Street, Suite 300

                Boise, Idaho 83702-5388

                Attn: Chief Financial Officer

                Phone: (208) 384-4998

                FAX:: (208) 384-6566

                e-mail:  legal@bc.com

 

with a copy (which shall not constitute notice to Licensor), to:

 

                Boise Cascade, L.L.C.

                1111 West Jefferson Street, Suite 300

                Boise, Idaho 83702-5388

                Attn: General Counsel

                Phone: (208) 384-4918

                FAX:: (208) 384-6566

                e-mail:  legal@bc.com

 


10.4                           GOVERNING LAW.  THE INTERNAL LAW (AND NOT THE LAW
OF CONFLICTS) OF THE STATE OF IDAHO SHALL GOVERN ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT AND THE PERFORMANCE
OF THE OBLIGATIONS IMPOSED BY THIS AGREEMENT.


 


10.5                           WAIVER OF JURY TRIAL.  THE PARTIES TO THIS
AGREEMENT EACH HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT
TO TRIAL OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS
AGREEMENT OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY, OR OTHERWISE.  THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE PARTIES TO THIS AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.


 


10.6                           ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH
THE PURCHASE AGREEMENT AND THE OTHER ANCILLARY AGREEMENTS, CONSTITUTE THE ENTIRE
AGREEMENT BETWEEN THE

 

15

--------------------------------------------------------------------------------


 


PARTIES AND SUPERSEDES ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS
BY OR AMONG THE PARTIES, WRITTEN OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT
MATTER HEREOF IN ANY WAY.


 


10.7                           RELATIONSHIP OF THE PARTIES.  EXCEPT AS
SPECIFICALLY PROVIDED HEREIN, NEITHER PARTY SHALL ACT OR REPRESENT OR HOLD
ITSELF OUT AS HAVING AUTHORITY TO ACT AS AN AGENT OR PARTNER OF THE OTHER PARTY
OR IN ANY WAY BIND OR COMMIT THE OTHER PARTY TO ANY OBLIGATIONS OR AGREEMENT. 
NOTHING CONTAINED IN THIS AGREEMENT WILL BE CONSTRUED AS CREATING A PARTNERSHIP,
JOINT VENTURE, AGENCY, TRUST, FIDUCIARY RELATIONSHIP OR OTHER ASSOCIATION OF ANY
KIND, EACH PARTY BEING INDIVIDUALLY RESPONSIBLE ONLY FOR ITS OBLIGATIONS AS SET
FORTH IN THIS AGREEMENT.  THE PARTIES’ RESPECTIVE RIGHTS AND OBLIGATIONS
HEREUNDER ARE LIMITED TO THE CONTRACTUAL RIGHTS AND OBLIGATIONS EXPRESSLY SET
FORTH HEREIN ON THE TERMS AND CONDITIONS SET FORTH HEREIN.


 


10.8                           AMENDMENTS, WAIVERS.  NO MODIFICATION, AMENDMENT
OR WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL BE EFFECTIVE AGAINST A PARTY
UNLESS THE OTHER PARTY APPROVES SUCH MODIFICATION, AMENDMENT OR WAIVER IN
WRITING.  NO COURSE OF DEALING BETWEEN OR AMONG ANY PERSONS HAVING ANY INTEREST
IN THIS AGREEMENT SHALL BE DEEMED EFFECTIVE TO MODIFY, AMEND OR DISCHARGE ANY
PART OF THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS OF ANY PERSON UNDER OR BY
REASON OF THIS AGREEMENT.  THE FAILURE OF ANY PARTY TO ENFORCE ANY OF THE
PROVISIONS OF THIS AGREEMENT SHALL IN NO WAY BE CONSTRUED AS A WAIVER OF SUCH
PROVISIONS AND SHALL NOT AFFECT THE RIGHT OF SUCH PARTY THEREAFTER TO ENFORCE
EACH AND EVERY PROVISION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS.


 


10.9                           ASSIGNMENT.  NEITHER PARTY MAY ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS, PRIVILEGES OR OBLIGATIONS UNDER THIS
AGREEMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  NOTWITHSTANDING THE FOREGOING OR
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, EACH PARTY SHALL HAVE THE RIGHT,
WITHOUT OBTAINING SUCH WRITTEN APPROVAL OF THE OTHER PARTY, TO ASSIGN OR
OTHERWISE TRANSFER THIS AGREEMENT (I) TO ANY AFFILIATE, (II) IN CONNECTION WITH
THE SALE OF ANY PART OF ITS BUSINESS TO WHICH THIS AGREEMENT RELATES, (III) TO
ITS SUCCESSOR BY WAY OF MERGER, CORPORATE REORGANIZATION, OR SALE OF
SUBSTANTIALLY ALL ITS ASSETS OR STOCK, AND (IV) FOR COLLATERAL SECURITY PURPOSES
TO SUCH PARTY’S FINANCING SOURCES.  THIS AGREEMENT IS BINDING UPON AND SHALL
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.


 


10.10                     SPECIFIC PERFORMANCE.  THE PARTIES ACKNOWLEDGE THAT
MONEY DAMAGES MAY NOT BE AN ADEQUATE REMEDY FOR VIOLATION OF THIS AGREEMENT AND
THAT ANY PARTY MAY, IN ITS SOLE DISCRETION, APPLY FOR SPECIFIC PERFORMANCE, OR
INJUNCTIVE, OR SUCH OTHER RELIEF AS A COURT OF COMPETENT JURISDICTION MAY DEEM
JUST AND PROPER, IN ORDER TO ENFORCE THIS AGREEMENT OR PREVENT ANY VIOLATION
HEREOF, AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY WAIVES ANY
OBJECTION TO THE IMPOSITION OF SUCH RELIEF.


 


10.11                     RULES OF CONSTRUCTION.  IN THIS AGREEMENT, UNLESS A
CONTRARY INTENTION APPEARS:

 

16

--------------------------------------------------------------------------------


 


(A)                                  THE WORDS “INCLUDE,” “INCLUDES” OR
“INCLUDING” ARE USED IN THIS AGREEMENT, THEY SHALL BE DEEMED TO BE FOLLOWED BY
THE WORDS “WITHOUT LIMITATION”;


 


(B)                                 WORDS DENOTING ANY GENDER SHALL INCLUDE ALL
GENDERS;


 


(C)                                  WHERE A WORD IS DEFINED HEREIN, REFERENCES
TO THE SINGULAR SHALL INCLUDE REFERENCES TO THE PLURAL AND VICE VERSA;


 


(D)                                 A REFERENCE TO ANY PARTY TO THIS AGREEMENT
OR ANY OTHER AGREEMENT OR DOCUMENT SHALL INCLUDE SUCH PARTY’S SUCCESSORS AND
PERMITTED ASSIGNS;


 


(E)                                  ALL REFERENCES TO “$” AND DOLLARS SHALL BE
DEEMED TO REFER TO UNITED STATES CURRENCY UNLESS OTHERWISE SPECIFICALLY
PROVIDED;


 


(F)                                    ALL REFERENCES TO A DAY OR DAYS SHALL BE
DEEMED TO REFER TO A CALENDAR DAY OR CALENDAR DAYS, AS APPLICABLE, UNLESS
OTHERWISE SPECIFICALLY PROVIDED; AND


 


(G)                                 ANY REFERENCE TO ANY AGREEMENT OR CONTRACT
REFERENCED HEREIN SHALL BE A REFERENCE TO SUCH AGREEMENT OR CONTRACT, AS
AMENDED, MODIFIED, SUPPLEMENTED OR WAIVED.


 


10.12                     HEADINGS AND TITLES.  DESCRIPTIVE HEADINGS AND TITLES
USED IN THIS AGREEMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY, AND DO
NOT CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT,
CHARACTERIZE OR IN ANY WAY AFFECT ANY PROVISION OF THIS AGREEMENT, AND ALL
PROVISIONS OF THIS AGREEMENT SHALL BE ENFORCED AND CONSTRUED AS IF NO HEADINGS
OR TITLES HAD BEEN USED IN THIS AGREEMENT.


 


10.13                     NO THIRD PARTY BENEFICIARIES.  NOTHING IN THIS
AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO OR SHALL CONFER UPON ANY PERSON
OTHER THAN THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS, ANY RIGHTS, REMEDIES OR LIABILITIES UNDER OR BY REASON OF THIS
AGREEMENT.


 


10.14                     SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF
THIS AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID
UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD BY A COURT
OF COMPETENT JURISDICTION TO BE PROHIBITED BY OR UNENFORCEABLE UNDER APPLICABLE
LAW, SUCH PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION
OR UNENFORCEABILITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISIONS OR
THE REMAINING PROVISIONS OF THIS AGREEMENT AND SUCH COURT SHALL HAVE THE
AUTHORITY TO MODIFY SUCH UNENFORCEABLE PROVISION TO THE EXTENT NECESSARY TO
RENDER IT ENFORCEABLE, PRESERVING TO THE FULLEST EXTENT PERMISSIBLE THE INTENT
OF THE PARTIES.


 


10.15                     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
MULTIPLE COUNTERPARTS (INCLUDING BY MEANS OF TELECOPIED OR ELECTRONICALLY
TRANSMITTED SIGNATURE PAGES), ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE
AND THE SAME AGREEMENT.

 

17

--------------------------------------------------------------------------------


 


10.16                     ORDER OF PRECEDENCE.  THIS AGREEMENT AND THE PURCHASE
AGREEMENT ARE INTENDED TO BE INTERPRETED COMPLEMENTARY BUT INDEPENDENT OF ONE
ANOTHER.  ANY INCONSISTENCY, AMBIGUITY OR CONFLICT BETWEEN THIS AGREEMENT AND
THE PURCHASE AGREEMENT SHALL BE RESOLVED IN THE FOLLOWING ORDER OF PRECEDENCE
(WITH (I) HAVING THE HIGHEST PRIORITY):  (I) THIS AGREEMENT; AND (II) PURCHASE
AGREEMENT.


 


10.17                     NO STRICT CONSTRUCTION.  NOTWITHSTANDING THE FACT THAT
THIS AGREEMENT HAS BEEN DRAFTED OR PREPARED BY ONE OF THE PARTIES, EACH OF
LICENSOR AND LICENSEE CONFIRM THAT THEY AND THEIR RESPECTIVE COUNSEL HAVE
REVIEWED, NEGOTIATED AND ADOPTED THIS AGREEMENT AS THE JOINT AGREEMENT AND
UNDERSTANDING OF THE PARTIES HERETO, AND THE LANGUAGE USED IN THIS AGREEMENT
SHALL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO EXPRESS THEIR
MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST ANY
PARTY.

 

 

*              *              *              *              *

 

18

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, each of the Parties has caused this
Agreement to be executed in duplicate originals by its duly authorized
representatives as of the Effective Date.

 

 

 

LICENSOR:

 

 

 

 

 

Boise Cascade, L.L.C.

 

 

 

 

 

 

 

 

By:

/s/ David G. Gadda

 

 

 

 

Name:David G. Gadda

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

LICENSEE:

 

 

 

 

 

Boise Paper Holdings, L.L.C.

 

 

 

 

 

 

 

 

By:

/s/ Karen E. Gowland

 

 

 

 

Name:Karen E. Gowland

 

 

 

Title:  Vice President

 

 

19

--------------------------------------------------------------------------------


 

Exhibit A-1

Boise Name Mark

 

 

BOISE®

 

Country

 

Application No.

 

Registration No.

 

Filing Date

 

 

 

 

 

 

 

 

 

Australia

 

919684

 

919684

 

07/12/2002

 

 

 

 

 

 

 

 

 

Canada

 

1,146,332

 

676,625

 

11/08/2006

 

 

 

 

 

 

 

 

 

Community

 

3654639

 

3654639

 

06/20/2005

 

 

 

 

 

 

 

 

 

USA

 

76/358,793

 

2,981,342

 

08/02/2005

 

 

20

--------------------------------------------------------------------------------


 

Exhibit A-2

Orange Dot Mark

 

 

[g65971ln05i001.jpg]

 

This trademark is covered by the Boise trademark registrations:

 

 

Country

 

Application No.

 

Registration No.

 

Filing Date

 

 

 

 

 

 

 

 

 

Australia

 

919684

 

919684

 

07/12/2002

 

 

 

 

 

 

 

 

 

Canada

 

1,146,332

 

676,625

 

11/08/2006

 

 

 

 

 

 

 

 

 

Community

 

3654639

 

3654639

 

06/20/2005

 

 

 

 

 

 

 

 

 

USA

 

76/358,793

 

2,981,342

 

08/02/2005

 

 

21

--------------------------------------------------------------------------------


 

Exhibit B

 

Retained Boise Marks

 

Category A:

 

Mark Name

 

Country

 

Application No.

 

Registration No.

 

Registration Date

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

BOISE ALLBEAM™

 

USA

 

78/347,928

 

 

 

 

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

BOISE ALLBEAM™

 

CANADA

 

1,147,013

 

 

 

 

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

BOISE CLASSIC®

 

USA

 

76/349,097

 

2,677,231

 

01/21/2003

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

BOISE GLULAM®

 

USA

 

76/362,590

 

2,891,601

 

10/05/2004

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

BOISE GLULAM®

 

CANADA

 

1,147,014

 

 

 

 

 

Pending

 

 

 

 

 

 

 

 

 

 

 

 

 

BOISE GOLD®

 

USA

 

76/216,818

 

2,575,790

 

06/04/2002

 

Registered

 

 

 

 

 

 

 

 

 

 

 

 

 

BOISE PRO-INSTALL™

 

 

 

 

 

 

 

 

 

Pending — Currently being used as a common law mark

 

 

 

 

 

 

 

 

 

 

 

 

 

BOISE SELECT™

 

 

 

 

 

 

 

 

 

Pending — Currently being used as a common law mark

 

 

 

 

 

 

 

 

 

 

 

 

 

BOISE TOOL KIT™

 

 

 

 

 

 

 

 

 

Pending — Currently being used as a common law mark

 

 

22

--------------------------------------------------------------------------------


 

Exhibit B

 

Retained Boise Marks

 

Category B:

 

Mark Name

 

Country

 

Application No.

 

Registration No.

 

Registration Date

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

BOISE

 

Australia

 

919684

 

919684

 

07/12/2002

 

Registered

 

BOISE

 

Canada

 

1,146,332

 

676,625

 

11/08/2006

 

Registered

 

BOISE

 

Community

 

3654639

 

3654639

 

06/20/2005

 

Registered

 

BOISE

 

USA

 

76/358,793

 

2,981,342

 

08/02/2005

 

Registered

 

BOISE CASCADE

 

Argentina

 

2039442

 

1855667

 

12/17/2001

 

Registered

 

BOISE CASCADE

 

Argentina

 

2039441

 

1855853

 

12/19/2001

 

Registered

 

BOISE CASCADE

 

Argentina

 

2039448

 

1849595

 

10/31/2001

 

Registered

 

BOISE CASCADE

 

Argentina

 

2039443

 

1851371

 

11/12/2001

 

Registered

 

BOISE CASCADE

 

Argentina

 

2039450

 

1849596

 

10/31/2001

 

Registered

 

BOISE CASCADE

 

Argentina

 

2039453

 

1849599

 

10/31/2001

 

Registered

 

BOISE CASCADE

 

Argentina

 

2039444

 

1849591

 

10/31/2001

 

Registered

 

BOISE CASCADE

 

Argentina

 

2039449

 

1851372

 

11/12/2001

 

Registered

 

BOISE CASCADE

 

Argentina

 

2039446

 

1849593

 

10/31/2001

 

Registered

 

BOISE CASCADE

 

Argentina

 

2039451

 

1849597

 

10/31/2001

 

Registered

 

BOISE CASCADE

 

Argentina

 

2039452

 

1849598

 

10/31/2001

 

Registered

 

BOISE CASCADE

 

Argentina

 

2039447

 

1849594

 

10/31/2001

 

Registered

 

BOISE CASCADE

 

Argentina

 

2039454

 

1849600

 

10/31/2001

 

Registered

 

BOISE CASCADE

 

Argentina

 

2039445

 

1849592

 

10/31/2001

 

Registered

 

BOISE CASCADE

 

Chile

 

392657

 

516.493

 

07/10/1998

 

Registered

 

BOISE CASCADE

 

Chile

 

392656

 

511104

 

04/28/1998

 

Registered

 

BOISE CASCADE

 

China

 

960112562

 

1120050

 

10/21/1997

 

Registered

 

BOISE CASCADE

 

China

 

960112564

 

1122582

 

10/28/1997

 

Registered

 

BOISE CASCADE

 

China

 

960112559

 

1140051

 

01/07/1998

 

Registered

 

BOISE CASCADE

 

China

 

960112563

 

1120783

 

10/21/1997

 

Registered

 

BOISE CASCADE

 

China

 

960112560

 

1122995

 

10/28/1997

 

Registered

 

BOISE CASCADE

 

Community

 

329,433

 

329,433

 

07/01/1996

 

Registered

 

BOISE CASCADE

 

Japan

 

63-044,125

 

2,306,952

 

04/30/1991

 

Registered

 

BOISE CASCADE

 

Japan

 

63-044,126

 

2,277,043

 

10/31/1990

 

Registered

 

BOISE CASCADE

 

Japan

 

63-044,123

 

2,318,748

 

07/31/1991

 

Registered

 

BOISE CASCADE

 

Japan

 

63-044,124

 

2,294,243

 

12/26/1991

 

Registered

 

BOISE CASCADE

 

Mexico

 

285770

 

590921

 

10/27/1998

 

Registered

 

BOISE CASCADE

 

Mexico

 

285773

 

590923

 

10/27/1998

 

Registered

 

BOISE CASCADE

 

Mexico

 

285774

 

542607

 

02/26/1997

 

Registered

 

BOISE CASCADE

 

Mexico

 

285775

 

544648

 

03/25/1997

 

Registered

 

BOISE CASCADE

 

Mexico

 

285776

 

590924

 

10/27/1998

 

Registered

 

BOISE CASCADE

 

Mexico

 

285771

 

542606

 

02/26/1997

 

Registered

 

BOISE CASCADE

 

Mexico

 

285778

 

590925

 

10/27/1998

 

Registered

 

 

23

--------------------------------------------------------------------------------


 

BOISE CASCADE

 

Mexico

 

285772

 

590922

 

10/27/1998

 

Registered

 

BOISE CASCADE

 

Mexico

 

285777

 

559209

 

09/26/1997

 

Registered

 

BOISE CASCADE

 

Russian Federation

 

95713160

 

150082

 

02/17/1997

 

Registered

 

BOISE CASCADE

 

USA

 

73/144,213

 

1,103,419

 

10/3/1978

 

Registered

 

 

24

--------------------------------------------------------------------------------


 

Exhibit C

 

Run-Off Marks

 

 

Mark Name

 

Country

 

Application No.

 

Registration No.

 

Registration Date

 

Status

 

 

 

 

 

 

 

 

 

 

 

BOISE CASCADE

 

Argentina

 

2039442

 

1855667

 

12/17/2001

 

Registered

BOISE CASCADE

 

Argentina

 

2039441

 

1855853

 

12/19/2001

 

Registered

BOISE CASCADE

 

Argentina

 

2039448

 

1849595

 

10/31/2001

 

Registered

BOISE CASCADE

 

Argentina

 

2039443

 

1851371

 

11/12/2001

 

Registered

BOISE CASCADE

 

Argentina

 

2039450

 

1849596

 

10/31/2001

 

Registered

BOISE CASCADE

 

Argentina

 

2039453

 

1849599

 

10/31/2001

 

Registered

BOISE CASCADE

 

Argentina

 

2039444

 

1849591

 

10/31/2001

 

Registered

BOISE CASCADE

 

Argentina

 

2039449

 

1851372

 

11/12/2001

 

Registered

BOISE CASCADE

 

Argentina

 

2039446

 

1849593

 

10/31/2001

 

Registered

BOISE CASCADE

 

Argentina

 

2039451

 

1849597

 

10/31/2001

 

Registered

BOISE CASCADE

 

Argentina

 

2039452

 

1849598

 

10/31/2001

 

Registered

BOISE CASCADE

 

Argentina

 

2039447

 

1849594

 

10/31/2001

 

Registered

BOISE CASCADE

 

Argentina

 

2039454

 

1849600

 

10/31/2001

 

Registered

BOISE CASCADE

 

Argentina

 

2039445

 

1849592

 

10/31/2001

 

Registered

BOISE CASCADE

 

Chile

 

392657

 

516.493

 

07/10/1998

 

Registered

BOISE CASCADE

 

Chile

 

392656

 

511104

 

04/28/1998

 

Registered

BOISE CASCADE

 

China

 

960112562

 

1120050

 

10/21/1997

 

Registered

BOISE CASCADE

 

China

 

960112564

 

1122582

 

10/28/1997

 

Registered

BOISE CASCADE

 

China

 

960112559

 

1140051

 

01/07/1998

 

Registered

BOISE CASCADE

 

China

 

960112563

 

1120783

 

10/21/1997

 

Registered

BOISE CASCADE

 

China

 

960112560

 

1122995

 

10/28/1997

 

Registered

BOISE CASCADE

 

Community

 

329,433

 

329,433

 

07/01/1996

 

Registered

BOISE CASCADE

 

Japan

 

63-044,125

 

2,306,952

 

04/30/1991

 

Registered

BOISE CASCADE

 

Japan

 

63-044,126

 

2,277,043

 

10/31/1990

 

Registered

BOISE CASCADE

 

Japan

 

63-044,123

 

2,318,748

 

07/31/1991

 

Registered

BOISE CASCADE

 

Japan

 

63-044,124

 

2,294,243

 

12/26/1991

 

Registered

BOISE CASCADE

 

Mexico

 

285770

 

590921

 

10/27/1998

 

Registered

BOISE CASCADE

 

Mexico

 

285773

 

590923

 

10/27/1998

 

Registered

BOISE CASCADE

 

Mexico

 

285774

 

542607

 

02/26/1997

 

Registered

BOISE CASCADE

 

Mexico

 

285775

 

544648

 

03/25/1997

 

Registered

BOISE CASCADE

 

Mexico

 

285776

 

590924

 

10/27/1998

 

Registered

BOISE CASCADE

 

Mexico

 

285771

 

542606

 

02/26/1997

 

Registered

BOISE CASCADE

 

Mexico

 

285778

 

590925

 

10/27/1998

 

Registered

BOISE CASCADE

 

Mexico

 

285772

 

590922

 

10/27/1998

 

Registered

BOISE CASCADE

 

Mexico

 

285777

 

559209

 

09/26/1997

 

Registered

BOISE CASCADE

 

Russian Federation

 

95713160

 

150082

 

02/17/1997

 

Registered

 

25

--------------------------------------------------------------------------------


 

BOISE CASCADE

 

USA

 

73/144,213

 

1,103,419

 

10/3/1978

 

Registered

CASCADE

 

Argentina

 

2039455

 

1861276

 

02/21/2002

 

Registered

CASCADE

 

Argentina

 

2039462

 

1849609

 

10/31/2001

 

Registered

CASCADE

 

Argentina

 

2039464

 

1851373

 

11/12/2001

 

Registered

CASCADE

 

Argentina

 

2039467

 

1850651

 

11/06/2001

 

Registered

CASCADE

 

Argentina

 

2039457

 

1849602

 

10/31/2001

 

Registered

CASCADE

 

Argentina

 

2039463

 

1849610

 

10/31/2001

 

Registered

CASCADE

 

Argentina

 

2039458

 

1849604

 

10/31/2001

 

Registered

CASCADE

 

Argentina

 

2039461

 

1849608

 

10/31/2001

 

Registered

CASCADE

 

Argentina

 

2039456

 

1849601

 

10/31/2001

 

Registered

CASCADE

 

Argentina

 

2039465

 

1851374

 

11/12/2001

 

Registered

CASCADE

 

Argentina

 

2039466

 

1849611

 

10/31/2001

 

Registered

CASCADE

 

Argentina

 

2039468

 

1849612

 

10/31/2001

 

Registered

CASCADE

 

Argentina

 

2036459

 

1849606

 

10/31/2001

 

Registered

CASCADE

 

Argentina

 

2039460

 

1849607

 

10/31/2001

 

Registered

CASCADE

 

Canada

 

146,156

 

212/46,375

 

05/20/1929

 

Registered

CASCADE

 

Chile

 

392658

 

511.105

 

04/28/1998

 

Registered

CASCADE

 

Chile

 

392654

 

513979

 

06/04/1998

 

Registered

CASCADE

 

China

 

95080148

 

956148

 

03/07/1997

 

Registered

CASCADE

 

China

 

960112569

 

1120064

 

10/21/1997

 

Registered

CASCADE

 

China

 

95080151

 

1039080

 

06/28/1997

 

Registered

CASCADE

 

China

 

960112566

 

1122581

 

10/28/1997

 

Registered

CASCADE

 

China

 

95080152

 

964129

 

03/21/1997

 

Registered

CASCADE

 

China

 

95080153

 

1027867

 

06/14/1997

 

Registered

CASCADE

 

China

 

960112565

 

1140045

 

01/07/1998

 

Registered

CASCADE

 

China

 

95080154

 

957867

 

03/07/1997

 

Registered

CASCADE

 

China

 

960112570

 

1120788

 

10/21/1997

 

Registered

CASCADE

 

China

 

95080155

 

1000878

 

05/07/1997

 

Registered

CASCADE

 

China

 

95080156

 

963539

 

03/14/1997

 

Registered

CASCADE

 

China

 

95080149

 

964418

 

03/21/1997

 

Registered

CASCADE

 

China

 

95080150

 

962775

 

03/14/1997

 

Registered

CASCADE

 

China

 

960112567

 

1122994

 

10/28/1997

 

Registered

CASCADE

 

Community

 

319,194

 

319,194

 

07/01/1996

 

Registered

CASCADE

 

Mexico

 

285779

 

590926

 

10/27/1998

 

Registered

CASCADE

 

Mexico

 

285782

 

590928

 

10/27/1998

 

Registered

CASCADE

 

Mexico

 

285783

 

542609

 

02/26/1997

 

Registered

CASCADE

 

Mexico

 

285784

 

544649

 

03/25/1997

 

Registered

CASCADE

 

Mexico

 

285785

 

590929

 

10/27/1998

 

Registered

CASCADE

 

Mexico

 

285780

 

542608

 

02/26/1997

 

Registered

CASCADE

 

Mexico

 

285787

 

590930

 

10/27/1998

 

Registered

CASCADE

 

Mexico

 

285781

 

590927

 

10/27/1998

 

Registered

CASCADE

 

Mexico

 

285786

 

559210

 

09/26/1997

 

Registered

CASCADE

 

Russian Federation

 

95713161

 

150473

 

02/28/1997

 

Registered

CASCADE

 

USA

 

400,551

 

944,711

 

10/10/1972

 

Registered

CASCADE

 

USA

 

73/033,958

 

1,052,301

 

11/09/1976

 

Registered

 

26

--------------------------------------------------------------------------------


 

CASCADE

 

USA

 

78/352,784

 

2,970,229

 

07/19/2005

 

Registered

CASCADE

 

USA

 

78/352,952

 

2,937,960

 

04/05/2005

 

Registered

TREE IN A CIRCLE DESIGN

 

Canada

 

618,193

 

381,488

 

03/15/1991

 

Registered

TREE IN A CIRCLE DESIGN

 

Germany

 

B65618/1WZ

 

1,019,141

 

06/16/1981

 

Registered

TREE IN A CIRCLE LOGO

 

Japan

 

63-015,519

 

2,397,376

 

03/31/1992

 

Registered

TREE IN A CIRCLE LOGO

 

Japan

 

63-015,518

 

2,368,673

 

01/31/1992

 

Registered

TREE IN A CIRCLE LOGO

 

Japan

 

63-030,900

 

2,325,746

 

08/30/1991

 

Registered

TREE IN A CIRCLE LOGO

 

Japan

 

63-135,095

 

2,493,512

 

01/29/1993

 

Registered

TREE IN A CIRCLE LOGO

 

Japan

 

63-015,517

 

2,359,174

 

12/25/1991

 

Registered

TREE-IN-A-CIRCLE

 

China

 

95080133

 

1122580

 

10/28/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Argentina

 

2039427

 

1825152

 

04/16/2001

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Argentina

 

2039434

 

1825159

 

04/16/2001

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Argentina

 

2039439

 

1825164

 

04/16/2001

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Argentina

 

2039436

 

1825161

 

04/16/2001

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Argentina

 

2039429

 

1825154

 

04/16/2001

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Argentina

 

2039435

 

1825160

 

04/16/2001

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Argentina

 

2039430

 

1825155

 

04/16/2001

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Argentina

 

2039433

 

1825158

 

04/16/2001

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Argentina

 

2039428

 

1825153

 

04/16/2001

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Argentina

 

2039437

 

1825162

 

04/16/2001

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Argentina

 

2039438

 

1825163

 

04/16/2001

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Argentina

 

2039440

 

1825445

 

04/16/2001

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Argentina

 

2039431

 

1825156

 

04/16/2001

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Argentina

 

2039432

 

1825157

 

04/16/2001

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Chile

 

392,655

 

646.867

 

10/25/2002

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Chile

 

392659

 

638.842

 

08/09/2002

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

China

 

95080130

 

964100

 

03/21/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

China

 

960112576

 

1120030

 

10/21/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

China

 

960112575

 

1039081

 

06/28/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

China

 

95080134

 

964125

 

03/21/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

China

 

95080135

 

1027880

 

06/14/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

China

 

960112571

 

 

 

Abandoned

 

 

TREE-IN-A-CIRCLE DESIGN

 

China

 

95080136

 

957869

 

03/07/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

China

 

960112574

 

1120785

 

10/21/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

China

 

95080137

 

994849

 

04/28/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

China

 

95080138

 

971542

 

03/28/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

China

 

95080131

 

964419

 

03/21/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

China

 

95080132

 

963383

 

03/14/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

China

 

960112572

 

1123364

 

10/28/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

China

 

960112573

 

1137109

 

12/21/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Community

 

319467

 

319,467

 

07/01/1996

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Mexico

 

285788

 

633365

 

11/25/1999

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Mexico

 

285791

 

633366

 

11/25/1999

 

Registered

 

27

--------------------------------------------------------------------------------


 

TREE-IN-A-CIRCLE DESIGN

 

Mexico

 

285792

 

544103

 

03/20/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Mexico

 

285793

 

546987

 

04/25/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Mexico

 

285794

 

546988

 

04/25/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Mexico

 

285795

 

544397

 

03/24/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Mexico

 

285789

 

544102

 

03/20/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Mexico

 

285796

 

542610

 

02/26/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Mexico

 

285790

 

545345

 

03/31/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

Russian Federation

 

95713159

 

152054

 

04/30/1997

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

USA

 

73/288,266

 

1,183,781

 

12/29/1981

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

USA

 

73/698,098

 

1,503,401

 

09/06/1988

 

Registered

TREE-IN-A-CIRCLE DESIGN

 

USA

 

73/698,136

 

1,500,789

 

08/16/1988

 

Registered

TREE-IN-A-CIRCLE LOGO

 

USA

 

73/698,135

 

1,585,562

 

03/06/1990

 

Registered

 

28

--------------------------------------------------------------------------------


 

Exhibit D

Dispute Resolution

 

Any dispute for which a Party has invoked the dispute resolution process in this
Exhibit D (a “Noticed Dispute”) shall be resolved in accordance with the
following procedures:

 

1.             Negotiation.  Within 5 days after the effective date of the
notice (the “Notice Date”), each Party shall designate, in writing to the other
Party, the name of one of its senior executive officers who shall be its
“Designated Representative” in the dispute resolution process.  Designation by
either Party of its Designated Representative shall constitute a representation
by such Party that its Designated Representative has full power and authority to
resolve the Noticed Dispute.  Within 15 days after the Notice Date, each Party
shall have delivered to the Designated Representative of the other Party a
written statement of its position.  No later than the 35th day after the Notice
Date, the Designated Representatives shall meet, discuss, and negotiate with
respect to the Noticed Dispute for a period not to exceed 10 days

 

If the Parties are unable to settle the Noticed Dispute through negotiations
during the 10-day negotiation and discussion period provided for the last
sentence of the preceding paragraph by the 45th day following the Notice Date,
they shall mutually appoint a neutral third-Party arbitrator.  If the Parties
are unable to agree upon the neutral third-Party arbitrator by the 50th day
following the Notice Date, either Party may obtain the appointment of a neutral
third-Party arbitrator by the Chief Judge of the United States District Court
for the District of Idaho.

 

2.             Arbitration.  Within 10 days after appointment of the neutral
arbitrator, each Party shall submit a written statement to the neutral
arbitrator and to the other Party advocating its position, and each Party may,
within 10 days after receipt of the other Party’s statement, submit to the
neutral arbitrator and the opposing Party one rebuttal statement.  Opening
statements shall be no longer than 30 pages of 8 1/2” by 11” paper, and rebuttal
statements shall be limited to 15 pages of 8 1/2” by 11” paper unless otherwise
mutually agreed.  Within 20 days after submission of the rebuttal statement, on
a date and at a place set by the neutral arbitrator, the Designated
Representatives shall meet with the neutral arbitrator to negotiate and resolve
the Noticed Dispute.  Each Designated Representative may make an oral
presentation to the neutral arbitrator.  The Designated Representatives of both
Parties shall be present for such presentations and shall be available at the
same location on the following day for arbitrator-sponsored negotiations.  If
the Parties are unable to reach a settlement of the Noticed Dispute, the neutral
arbitrator shall, within 20 days thereafter, deliver in writing to each Party
his or her recommended settlement of the Noticed Dispute.  Within ten days after
receipt of the neutral arbitrator’s recommended settlement, the Parties’
Designated Representatives shall meet at a time and place set by the neutral
arbitrator and make a final attempt to resolve the Noticed Dispute.  If they are
unable to do so, the arbitrator shall make a final decision which shall be final
and binding upon the Parties.

 

3.                                      Confidentiality.

 

3.1              Each Party shall treat all statements, written submissions, and
other disclosures made by the other in the course of efforts to resolve the
Noticed Dispute (collectively, “Settlement Information”) as confidential
information and shall make no disclosure

 

29

--------------------------------------------------------------------------------


 

of the Settlement Information to any third Party (other than its employees and
officers involved in the Noticed Dispute and its counsel and other consultants
providing advice in respect of the Noticed Dispute), and it shall require all
persons to whom it is permitted to disclose such information to make a similar
nondisclosure commitment for the benefit of and enforceable by the Party
providing such information. Such nondisclosure obligation shall remain in effect
for a period of five years from the date of disclosure.  Notwithstanding the
foregoing neither Party shall be in breach of the foregoing non-disclosure
provisions if (i) the information disclosed by it is or has become, without
fault on its part, public information; or (ii) it is required to disclose such
information by law (including applicable securities laws) or by the order of any
court, administrative tribunal, or regulator issued to it; provided that the
disclosing Party shall give notice to the other Party as soon as feasible of the
pendency of any request or threat of such required disclosure and cooperate with
all efforts the other Party wishes to make to avoid or limit such disclosure or
obtain confidential treatment thereof by the persons seeking and ordering such
disclosure.

 

3.2              Prior to commencing the arbitration process, the Parties shall
require the neutral arbitrator to sign a confidentiality agreement in which he
or she commits, for the benefit of and on a basis which is enforceable by each
Party and its respective Affiliates, that he or she will hold the Settlement
Information confidential and not disclose it to any Party other than the
Parties, their respective Affiliates, counsel, and advisors and agents involved
in the Noticed Dispute, except under order of disclosure by a court of competent
jurisdiction or pursuant to a written authorization signed by the Party or
Parties providing the Settlement Information which is to be disclosed.

 

4.                                      Fees and Expenses.  The Parties shall
each pay their own costs and fees associated with the dispute resolution process
provided for in this Agreement.  The fees and expenses of the neutral arbitrator
shall be divided equally by the Parties.

 

30

--------------------------------------------------------------------------------